Allowable Subject Matter
1.	This office action is a response to amendments and applicant arguments submitted on 12/22/2021. 
2.	Claims 1 and 4-10 are allowed.
3. 	The following is an examiner’s statement of reasons for allowance:
4.	SAKAI et al. (US 20110062905 A1), ISOBE et al. (JP 2016092989 A), IMADA et al. (JP 2008182832 A) and TSUTSUMI (JP 2009077513 A) are the closest prior art disclosed.
However, regarding Claim 1 the prior arts disclosed above do not teach or fairly suggest alone or in combination "a processor programmed to: acquire a rotation angle of the alternating-current electric motor at a timing of a peak or a valley of a triangular wave carrier of the PWM control, from a rotation angle sensor that divides a mechanical angle by a number of pole pairs of the alternating-current electric motor”. 
Regarding Claim 7 the prior arts disclosed above do not teach or fairly suggest alone or in combination “when a detection delay time is defined as a time during which an electric signal flowing to the alternating-current electric motor passes through the current sensor and a reception circuit of the control device and is recognized as a value usable for the control computation, and when an element action delay time is defined as an average delay time of ON action and OFF action with respect to a gate signal commanded to the element, acquire the current value detected by the current sensor at a timing delayed by an added delay time obtained by adding the element action delay time to the detection delay time from a timing of a peak or valley of the carrier”.
The claims are considered novel since the closest prior arts do not disclose fairly said limitations in a way where the average acquisition unit acquires the average of the current values in the carrier half cycle corresponding to the center value of the current ripple. The feedback control computation unit uses the current value acquired by the average acquisition unit and the rotation angle to perform control 

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2846